94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ming Shan LIN, also known as Allen Lin, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE;  Dean A. Hove,Acting District Director, U.S.I.N.S.;  Janet Reno,Attorney General of the United States ofAmerica, Respondents.
No. 95-3756.
United States Court of Appeals, Eighth Circuit.
Submitted July 26, 1996.Decided Aug. 12, 1996.

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
Petitioner Ming Shan Lin seeks review of a final order of the Board of Immigration Appeals affirming a deportation order issued in the immigration court.  The Board denied petitioner's application for asylum and withholding of deportation.  We conclude that substantial evidence supports the Board's decision.  Accordingly, the decision of the Board is affirmed and the petition for review is dismissed.  See 8th Cir.  R. 47B.